PER CURIAM.
This is an appeal from a final judgment of the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida. The final judgment was entered in favor of the defendant on its counterclaim. There was no evidentiary basis to support the final judgment which was an apparent attempt to enforce what the appellee here, defendant below, characterizes as a stipulation for settlement. In our opinion, the so-called stipulation provided no evidentiary or other basis for *342the final judgment for several reasons. In the first place, it appears that the stipulated method for settling the cause was-abandoned by the parties. Secondly, the stipulation was unenforceable for failure to conform with Rule 1.030(d), RCP, 30 F.S.A. Finally, it appears that the final judgment ignored certain of the provisions in the stipulation which provided a credit in favor of the plaintiff. For the foregoing reasons, the final judgment is reversed and the cause is remanded to the trial court with instructions to afford the parties a trial on the issues raised by the pleadings, without regard to the stipulation agreement.
REED, C. J., and WALDEN and OWEN, JJ., concur.